Citation Nr: 0843540	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability of the 
central nervous system claimed as due to herbicide agents 
used in Korea.  

2.  Entitlement to service connection for asthma claimed as 
due to herbicide agents used in Korea.  

3.  Entitlement to service connection for a claimed low back 
disorder.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2008.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding of a central nervous system disorder, asthma or a low 
back disorder until many years thereafter.  

2.  The veteran currently is not shown to suffer from a 
central nervous system disorder that can be causally linked 
claimed herbicide exposure or other event or incident of his 
period of active service.  

3.  Neither the currently demonstrated asthma nor any low 
back disorder is shown to be due to herbicide exposure or 
other event or incident of his period of active service.  

4.  In an unappealed September 2002 rating action, the RO 
denied the veteran's claim of service connection for PTSD.  

5.  Since the September 2002 decision denying service 
connection for PTSD, the veteran has not presented additional 
evidence, not previously considered, that is more than 
essentially cumulative in nature or that raises a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability involving the 
central nervous system due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
(e) (2008).  

2.  The veteran's disability manifested by asthma is not due 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e) (2008).  

3.  The veteran's low back disability is not due to disease 
or injury that was incurred in or aggravated by active 
service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

4.  New and material evidence to reopen the claim of service 
connection for PTSD has not been presented.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of August 2006, April 2007, and October 2006 provided 
pertinent notice and development information.  

In a November 2006 document, it was noted by the RO that the 
veteran's service medical records could not be obtained.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule. O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  

While it is unfortunate that the veteran's service medical 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

At his hearing, the veteran referred to medical records that 
are not contained in the claims, in particular, records of 
treatment from a state penal institution.  The record 
contains some of these records that were associated with his 
VA psychiatric treatment records.  

The Board will not Remand for any outstanding records from 
this institution.  The RO has sent the veteran the necessary 
documents he would need in order for VA to assist him in the 
development of his claim.  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for the claimed disorders in 
service or within a reasonable time subsequent to the 
veteran's military service, the Board finds that any medical 
opinion would be based on pure speculation.  See 38 C.F.R. 
§ 3.102 (service connection may not be predicated on a resort 
to speculation or remote possibility).  

The letters sent to the veteran regarding his application to 
reopen claim for service connection for PTSD, especially the 
August 2006 letter, essentially comply with the dictates 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Moreover, he is represented by a service organization, and in 
numerous documents has been informed of what he needed to 
substantiate his claim.  He has taken active part in 
identifying evidence and obtaining it as appropriate.  There 
is no showing that there is additional evidence that should 
be obtained, or that additional notice that should be 
provided.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record contains statements and testimony from the 
veteran, service medical records, inpatient treatment 
records, the VA outpatient records, and the reports of VA 
examinations.  


Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection will be presumed for certain chronic 
diseases (e.g., organic diseases of the nervous system) which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  


Service connection for asthma and a disorder of the central 
nervous system secondary to Agent Orange exposure.  

The veteran asserts that he developed asthma and central 
nervous disorder manifested by tremors due to exposure to 
herbicides or other harmful organisms while stationed in 
Korea.  

The veteran is not shown to have served in the Republic of 
Vietnam during the Vietnam era.  He served as an inventory 
clerk in Korea.  He reports serving in the demilitarized zone 
(DMZ) between North and South Korea.  He asserts that he was 
exposed to Agent Orange during his service in Korea.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  

Initially, the presumption that a veteran was exposed to an 
herbicide agent does not apply to service in Korea, or in any 
location other than the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)).  

Secondly, the Veterans Benefits Administration (VBA) provided 
information in March 2003 to use when considering claims for 
diseases allegedly caused by Agent Orange use in Korea.  This 
information was based on a listing from the Department of 
Defense (DoD) of locations where Agent Orange had used or 
tested over a number of years.  

Thus, it was recognized that Agent Orange spraying did take 
place in DMZ of Korea and that some units had been verified 
as having exposure during the period of 1968 and 1969; 
however, the record shows in this regard that the veteran did 
not arrive in Korea until 1974.  Moreover, the veteran unit 
is not shown to have been assigned in the areas of exposure.  

Additionally, neither asthma nor a generalized central 
nervous system impairment is on the list of the presumptive 
diseases as set forth hereinabove.  Accordingly, the 
veteran's claim in this case cannot be favorably considered 
under the provisions of the law providing for presumptive 
service connection based on documented the Agent Orange 
exposure.  

However, service connection still could established with 
satisfactory proof of direct service connection.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 
10 Vet. App. 155, 160 (1998). 


Service connection for a disorder of the central nervous 
system on a direct basis

As noted, a grant of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  

However, the record does not support a conclusion that the 
veteran has a current disability of the central nervous 
disorder.  Without proof of current disability, service 
connection cannot be granted.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has provided no medical evidence 
to support his lay assertions of having a current disability 
that can be linked to service on any basis, to include any 
type of harmful exposure during service.  A VA examination 
was conducted in March 2007, and the neurological system was 
considered normal.  As such. the veteran has not met the 
first and key element of Hickson/ Pond analysis.  

Accordingly, the preponderance of the evidence is against the 
claim of service connection for a central nervous system 
disorder.  


Service connection for a low back disorder

In addressing the first element of Hickson/Pond analysis, or 
the existence of a current disability, the records show that 
the veteran has voiced complaints of back pain since the 
1980's.  An August 1986 VA outpatient record contains a 
diagnosis of muscle strain.  Most recently, a VA examiner in 
March 2007 diagnosed degenerative disc disease (DDD) of the 
lumbar spine.  

In regard to the second element, the veteran's service 
treatment records are not on file or otherwise available for 
review at this time.  There are alternative ways of 
substantiating a claim of service connection including by 
presenting other evidence of continuity of symptoms or 
treatment subsequent to service discharge.  

However, in reviewing the record, the veteran has reported 
conflicting statements in regard to inservice and post 
service treatment and/or injury.  

VA physical therapy record dated in May 1996 shows that the 
veteran reported a 15-year history of low back pain secondary 
to trauma.  This would indicate that his low back problems 
began approximately 10 years after service discharge.  

In a statement received in July 2006, the veteran reported 
sustaining a spinal injury prior to service that he did not 
identify to the medical personnel in service.  During basic 
training, he reports experiencing severe back pain but did 
report this for fear of being discharged from service.  He 
also did not report having a back problem at his separation 
examination.  

At his personal hearing, the veteran did not mention that he 
had sustained a spinal injury prior to service.  He testified 
that he had medical care during service and received private 
medical care for his back in conjunction with a compensation 
claim after service.  

However, the evidence on file includes VA outpatient 
treatment records showing the earliest medical care for 
musculoskeletal pain beginning in April 1986.  

While the veteran testified about having symptoms of back 
pain and private medical care since service, he has not 
presented competent evidence to support this history.  As 
noted, his statements are of diminished probative value in 
light of his conflicting medical history reported over the 
years.  

There also is no medical evidence of record that tends to 
link any low back disability to a specific episode of injury 
or other event or incident of his service.  

In summary, the Board finds that the veteran's low back 
disability is not shown to be due to his active service.  
Hence, the preponderance of the evidence is against the 
veteran's claim.  


Service connection for asthma on a direct basis

While the postservice VA outpatient records include diagnoses 
of asthma, there are no records of treatment or 
symptomatology prior to January 1989 or about 13 years 
subsequent to service discharge.  

Furthermore, the veteran has reported an inconsistent medical 
history in regard to the claimed asthma.  He testified about 
receiving private medical treatment immediately after 
service, but records to support these assertions have not 
been presented.  

Significantly, VA outpatient records from January 1990 show 
that the veteran reported having a history of asthma only 
since 1986.  There was no reference to prior private medical 
treatment in the 1970's.  

Moreover, the veteran has not submitted any medical evidence 
to relate his asthma to Agent Orange exposure or other event 
or incident of his active service.  He reports being exposed 
to a harmful organism in Korea, but this exposure is not 
otherwise shown in the record.  

The veteran in this regard has the burden of presenting 
competent evidence to substantiate his own lay statements, 
because as a layperson he is not qualified to offer medical 
opinions.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

The veteran has not been shown to be capable of making 
medical statements; thus, his statements regarding causation 
are not competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

Accordingly, on this record, without medical records showing 
the onset of asthma earlier than 1986, the preponderance of 
the evidence is against the claim for service connection.  


Reopening of a claim for service connection for PTSD

In September 2002, the RO denied the veteran's claim of 
service connection for PTSD.  The veteran did not perfect a 
timely appeal to this decision.  Thus, the decision is final 
and may not be reopened without new and material evidence.  

Regardless of the RO's finding, the Board must make its own 
determination regarding whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial).  

The evidence considered at the time of the initial denial 
included the veteran's service medical records, as well as VA 
and private treatment records.  The medical records showed 
variously diagnosed psychiatric disorders that included 
generalized anxiety disorder, heroin addiction, cocaine 
dependency, cannabis dependence, panic disorder without 
agoraphobia, acrophobia, adjustment disorder with depressed 
mood, adjustment disorder with anxious mood, personality 
disorder, performance anxiety, social phobia, and depression.  
The RO determined there was not a diagnosis of PTSD or 
evidence of a credible stressor.  

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In July 2006, the veteran applied to reopen his claim of 
service connection for PTSD.  

The pertinent evidence associated with the claims file since 
the September 2002 decision includes the veteran's own 
testimony and written statements, his service personnel 
records, and the reports referable to his private and VA 
treatment and examinations.  

Concerning the recent statements or testimony by the veteran, 
he has restated his previous assertions in that he reports 
being exposed to racial tension during service as well as 
seeing individual being killed during service.  These 
assertions are essentially repetitive of previously 
considered information and cumulative of information 
previously presented by him.  

The additional medical records show continuing treatment for 
variously diagnosed psychiatric disorders, but there is no 
diagnosis of PTSD or competent evidence to link such disorder 
to his period of active service.  Such evidence is not new 
and material evidence upon which the claim may be reopened.  
Cox v. Brown, 5 Vet. App. 95 (1993).  

On this record, there is no new evidence that raises a 
reasonable possibility of substantiating the claim; thus, it 
is not "new and material" within the meaning of 38 C.F.R. 
§ 3.156(a).  



ORDER

Service connection for a claimed central nervous system 
disorder to include as being due to the exposure to herbicide 
agents is denied.  

Service connection for claimed asthma to include as being due 
to the exposure to herbicide agents or other harmful organism 
is denied.  

Service connection for a claimed low back disorder is denied.  

As new and material evidence has not been presented to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


